Philips,' P. J.
The errors complained of by plaintiff in error are such as arose in the progress of the trial, in giving a certain instruction at the request of defendant, and refusing instructions requested by plaintiff. The record, as furnished this court by plaintiff in his abstract, fails to show that he excepted to any action of the court, at the trial, in giving or refusing instructions. Without taking such exceptions we cannot review the instructions. And the action, being one at law, triable before a jury, questions of law can only be raised at the trial by instructions. This has been so repeatedly decided by the supreme and appellate courts that it is unnecessary to cite cases.
Plaintiff in error recognizing the fact that the abstract of the record, furnished by him, failed to comply with the rule of this court, sought, after the time had expired, to remedy this omission by offering to file here a full abstract. This offer was refused. But, on looking at this additional abstract, which we are to assume is full, inasmuch as plaintiff’s attention had been di*44rected to the importance of this matter, we discover the same defect, in the record, a failure on the part of plaintiff to save any exception to the action of the court, in giving or refusing instructions.
The judgment of the circuit court is affirmed.
All concur.